Filed 4/28/22 P. v. Freeman CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                    B310870

         Plaintiff and Respondent,                             Los Angeles County
                                                               Super. Ct. No. A354010
         v.

MARK THEODORE FREEMAN,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Mark Hanasono, Judge. Affirmed.

      Mark S. Givens, under appointment by the Court of Appeal,
for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
                     _________________________
       Defendant and appellant Mark Theodore Freeman
appeals from the superior court’s order denying his petition
for resentencing under Penal Code section 1170.95.1 We affirm
because the record of conviction establishes Freeman is ineligible
for resentencing as a matter of law.
                         BACKGROUND2
       In 1981 a jury convicted Freeman of first degree murder,
rape, and multiple counts of kidnapping for robbery and robbery.
Freeman’s crime spree involved 12 victims.3 Freeman and his



1     References to statutes are to the Penal Code.
2      Given that the trial in this case took place more than
40 years ago, little remains of the trial court records. On
May 6, 2021, Freeman’s appellate counsel sent a letter to the
superior court asking it to search for, and augment the record
with, a number of items, including the charging document,
probation department reports, minute orders for the verdicts
and sentencing proceedings, and abstracts of judgments, as
well as reporters’ transcripts for the verdicts and sentencing.
On September 22, 2021, the superior court filed a supplemental
clerk’s transcript with a certificate stating the court had searched
the court file, the courtroom, the clerk’s office, and the archives,
and none of the requested records could be found. However,
the appellate record does contain the verdict forms and the
minute order of Freeman’s March 26, 1981 sentencing (though
parts of that document are illegible).
3     We take the factual background from our opinion in
Freeman’s direct appeal, People v. Freeman et al. (March 25,
1983, 39986) [nonpub. opn.] (Freeman I), which Freeman
attached to his Reply Brief on Eligibility filed in the trial court.
As the truth of the facts of the crimes recited in Freeman I are
not necessary for our resolution of this appeal, we summarize




                                  2
co-defendant, Michael Jerome Ficklin, forced a number of victims
into the trunks of cars and robbed them. Two other men—
Jimmie Turner and Andre Hurd—were involved in some of
the crimes. Freeman raped victim Ora M. The perpetrators
also robbed a reverend, Lamont Brown, and his two female
companions. The perpetrators let the women go, as one of them
was pregnant.
       A few days later, Freeman, Ficklin, and Hurd “came at
[a victim] with guns,” as he parked at a fast food restaurant
where he was the manager. They forced him into the back seat
of his car; Freeman held a gun to his stomach and took his watch,
wallet, and everything in his pockets. Freeman, Ficklin, and
Hurd then went to the victim’s apartment, where his wife and
two small children were. They tied up the victim, stole stereo
equipment and other items, and left, taking the victim’s car.
       The threesome—all carrying guns—then robbed another
victim. When one of the perpetrators told the others to put
that victim in the car trunk, he began to run, saw a police car,
and yelled. Police chased Freeman and arrested him after they
found him hiding in some weeds.
       The murder victim was Tony Johnson. On the morning
of September 22, 1979, Freeman and Ficklin were seen driving
Johnson’s green car when they arrived at a restaurant. When
the green car was towed a few days later, Johnson’s body was
found in the trunk. He had died from a single gunshot wound
to his back. An upward dent in the trunk suggested Johnson
had tried to get out of the trunk.


them only for the basis of Freeman’s conviction. (See People v.
Woodell (1998) 17 Cal.4th 448, 459-460.)




                                3
      Freeman and Ficklin were tried together with dual juries.
Each blamed the other for Johnson’s death. Freeman’s and
Ficklin’s “[a]ssociates” “also testified, primarily implicating . . .
Freeman who had boasted that he had killed Johnson because
Johnson wanted to get out of the trunk and made too much
noise.”
      Freeman’s jury convicted him of the first degree murder
of Johnson with special circumstances (murder committed in
the commission of kidnapping and robbery), the rape of Ora M.,
six counts of kidnapping for robbery, and twelve counts of
robbery.4 As to both Freeman and Ficklin, the juries found true
the allegation that a principal had been armed with a handgun
in the commission of the murder under then-applicable section
12022, subdivision (a).5 The trial court sentenced Freeman to
indeterminate terms of life without the possibility of parole on
the murder count and life (with the possibility of parole) on the
kidnapping for robbery counts, as well as to determinate terms
on the rape and robbery counts.
      Freeman raised several issues on appeal. Among them
was the contention that “[t]he special circumstances allegations
must be stricken because the jury was not properly instructed

4      These were counts 1-11 and 13-21. The record does not
reflect what happened to the twelfth count in the information
or indictment, if there was one.
5     It appears the jury did not find true an allegation that
Freeman personally used a firearm in the commission of the
murder. In Freeman I, the appellate court noted, “Because
the case was tried in front of two juries, we are confronted with
the unusual situation that each jury found, in effect, that the
defendant being tried by the other jury was the actual killer.”




                                  4
concerning intentional conduct on the part of a person who
was not the actual killer of the decedent.” (Freeman I.) The
Freeman I court rejected this contention.
       The special circumstances alleged, and found true, in
Freeman’s case were that “[t]he murder was committed while
the defendant was engaged in[,] or was an accomplice in[,] the
commission of . . . [r]obbery in violation of Section 211 [or] [¶] . . .
[k]idnapping in violation of Sections 207 and 209.” (Freeman I.)
(See former § 190.2, subd. (a)(17)(i), (ii).6) The appellate court
quoted from section 190.2, subdivision (b) as it then read:
“Every person whether or not the actual killer found guilty of
intentionally aiding, abetting, counseling, commanding, inducing,
soliciting, requesting, or assisting any actor in the commission
of murder in the first degree” shall be sentenced to death or
life without parole if one or more of the special circumstances
has been charged and found true. (Freeman I.)7
       The Freeman I court noted the trial court had instructed
the jury with the 1981 revision of CALJIC No. 8.80: “ ‘If
defendant Mark Freeman was not the actual killer, it must be


6     These special circumstances now are contained in section
190.2, subdivision (a)(17)(A), (B).
7       The “actual killer” provision still appears in section 190.2,
subdivision (b). Section 190.2, subdivision (c) now provides,
“Every person, not the actual killer, who, with the intent to kill,
aids, abets, counsels, commands, induces, solicits, requests, or
assists any actor in the commission of murder in the first degree
shall be punished by death or imprisonment in the state prison
for life without the possibility of parole if one or more of the
special circumstances enumerated in subdivision (a) has been
found to be true under Section 190.4.” (§ 190.2, subds. (b), (c).)




                                   5
proved beyond a reasonable doubt that he intentionall[ ]y aided,
abetted, counseled, commanded, induced, solicited, requested
or assisted the actual killer in the commission of the murder
in the first degree before you are permitted to find the alleged
special circumstances of that first degree murder to be true as to
defendant Mark Freeman.’ ” “The jury was further instructed:
              ‘To find that the special circumstance referred
              to in these instructions as murder in the
              commission of robbery or kidnapping for
              robbery is true[,] it must be proved that the
              murder was committed while the defendant
              was engaged in or was an accomplice in the
              commission or attempted commission of a
              robbery or kidnapping for robbery, or that the
              murder was committed during the immediate
              flight after the commission or attempted
              commission of a robbery or kidnapping for
              robbery. [¶] You must also find that either the
              defendant was the actual killer or that beyond
              a reasonable doubt that he intentionally aided,
              abetted, counseled, commanded, induced,
              solicited, requested or assisted the actual killer
              in the commission of the murder in the first
              degree.’ ”
(Freeman I.) (See former CALJIC Nos. 8.80 and 8.81.17.)
      The court discussed an ambiguity in the reference to an
“accomplice” in the then-applicable language of section 190.2,
subdivision (a)(17)(i). The court construed the language to
require, “for special circumstances to be found in a case of an
aider and abettor to a robbery felony murder, a person not the




                                 6
actual killer must have the intent that the victim be killed.”
(Freeman I.)8 The court stated, “the Freeman jury was instructed
in the language of section 190.2, subdivision (b),” and “[t]he plain
words of th[at] statute” “require[d] an intentional killing.” (Ibid.)
      The Freeman I court affirmed Freeman’s conviction
but modified the judgment to give him additional presentence
custody credits. (Freeman I.)
      After Senate Bill No. 1437 (2017-2018 Reg. Sess.)
(Senate Bill 1437) took effect, Freeman filed on January 8, 2019,
a petition for resentencing under section 1170.95. On a
downloadable form, Freeman checked boxes 1, 2a, 3, 4, and 8.
Freeman did not check box 5 or any of its subboxes, including
the boxes that stated, “I was not the actual killer” and “I did not,
with the intent to kill, aid, abet, counsel, command, induce,




8      As the trial court here noted, later that year the California
Supreme Court “reached the same conclusion that this version
of section 190.2 required an intent to kill for the non-killer aider
and abettor. (Carlos v. Superior Court (1983) 35 Cal.3d 131,
135.)” (See also People v. Anderson (1987) 43 Cal.3d 1104, 1138-
1139 [overruling Carlos to the extent it required an intent to kill
for actual killers, leaving in place the intent requirement for
aiders and abettors].) The trial court also noted, “In 1990,
Proposition 115 added subdivisions (c) and (d) to section 190.2.
This current version of the felony murder special circumstance
requires that the non-killer either intended to kill or was a major
participant in the underlying felony and acted with reckless
indifference to human life. (People v. Mil (2012) 53 Cal.4th 400,
408-409.)” There is no major participant/reckless indifference
issue in this case, as Freeman was tried and convicted years
before that language was added to the statute.




                                 7
solicit, request, or assist the actual killer in the commission
of murder in the first degree.”9
       The superior court appointed counsel for Freeman.
On August 12, 2019, the district attorney filed an opposition
to Freeman’s petition. Most of the prosecution’s response
was devoted to its contention that Senate Bill 1437 was
unconstitutional. The prosecution also filed a separate response
to Freeman’s petition, asserting that “[b]ecause the Jury found
the special circumstance true that the defendant intentionally
aided and abetted the killer, and because the court of appeals
[sic] reviewed this matter and found that, on the plain face of the
statute this special circumstance finding requires an intent to
kill, the defendant is ineligible for section 1170.95 resentencing.”
       On October 24 and December 30, 2019, respectively,
Freeman filed two briefs in opposition to the district attorney’s
brief on the constitutionality issue. On June 8, 2020, Freeman
filed a Reply Brief on Eligibility. Freeman stated he was
prosecuted under a felony-murder theory, the jury “did not find
beyond a reasonable doubt the [firearm] use allegation as to”
him, and the affirmance on direct appeal predated the California
Supreme Court’s decisions in People v. Banks (2015) 61 Cal.4th
788, and People v. Clark (2016) 63 Cal.4th 522.10 Freeman


9    The record contains an identical petition file-stamped
January 14, 2019.
10    Counsel apparently did not realize that those cases—
involving the “major participant/reckless indifference” issue—
have no bearing on Freeman’s eligibility. As we noted,
subdivision (d) of section 190.2 was enacted after Freeman
was convicted. (See § 190.2, subd. (d), added by initiative,
Primary Elec. (June 5, 1990) Prop. 115, § 10.) Thus the factual




                                 8
contended he had made a prima facie showing by alleging he had
been “charged with felony murder,” “convicted of first or second
degree murder,” and could “no longer be convicted of first or
second degree murder under the new law.” Freeman did
not address his failure to check any of the boxes in section 5
of the form. Freeman stated he “submit[ted] on the issue of
SB 1437 eligibility based on the entire record of conviction.”
       On January 14, 2021, the trial court summarily denied
Freeman’s petition in a written order. The court first rejected
the prosecution’s constitutional challenge to Senate Bill 1437.
The court then considered whether Freeman had made a
prima facie showing that he was eligible for relief. The court
concluded “[t]he special circumstances findings render Freeman
ineligible for relief under section 1170.95.”
       The court discussed the Freeman I court’s statement
that section 190.2, subdivision (b) required that a non-killer
accomplice “must ‘intentionally’ aid and abet in the commission of
first degree murder.” The court stated, “Because the jury found
the special circumstances true, it necessarily found that Freeman
had the intent to kill. His conviction for murder would stand
despite the changes to Section 188 or 189 by [Senate Bill] 1437.
Thus, Freeman is ineligible for resentencing as a matter of law.”
       Freeman appealed and we appointed counsel to represent
him on appeal. After examining the record, counsel filed
an opening brief raising no issues and asking this court
independently to review the record under People v. Wende
(1979) 25 Cal.3d 436 (Wende). Counsel stated he had written


question of whether he was a major participant who acted with
reckless indifference was not submitted to Freeman’s jury.




                                9
to Freeman to advise him he was filing a Wende brief and
Freeman had the right to file a supplemental brief. We also
sent Freeman a letter on December 8, 2021, telling him the same
thing. We have not received a supplemental brief from Freeman.
                           DISCUSSION
       Senate Bill 1437 took effect on January 1, 2019. (See
Stats. 2018, ch. 1015, § 4.) It limited accomplice liability
under the felony-murder rule and eliminated the natural and
probable consequences doctrine as it relates to murder, to ensure
a person’s sentence is commensurate with his or her individual
criminal culpability. (People v. Gentile (2020) 10 Cal.5th 830,
842-843 (Gentile); People v. Lewis (2021) 11 Cal.5th 952, 957, 971
(Lewis).)11
       Senate Bill 1437 amended the felony-murder rule by
adding section 189, subdivision (e). It provides that a participant
in the perpetration of qualifying felonies is liable for felony
murder only if the person: (1) was the actual killer; (2) was
not the actual killer but, with the intent to kill, acted as a
direct aider and abettor; or (3) was a major participant in the
underlying felony and acted with reckless indifference to human
life as described in section 190.2, subdivision (d). (See Gentile,
supra, 10 Cal.5th at p. 842.) It amended the natural and
probable consequences doctrine by adding subdivision (a)(3)
to section 188, which states that “[m]alice shall not be imputed
to a person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).)

11    In 2021, the Legislature significantly amended the statute
in Senate Bill No. 775 (2021-2022 Reg. Sess.) (Stats. 2021,
ch. 551, § 2). The Governor signed the new legislation on
October 5, 2021, and it took effect on January 1, 2022.




                                10
       Senate Bill 1437 also authorized, through new section
1170.95, an individual convicted of felony murder or murder
based on the natural and probable consequences doctrine to
petition the sentencing court to vacate the conviction and be
resentenced on any remaining counts if he could not have been
convicted of murder because of Senate Bill 1437’s changes to
the definition of the crime. (See Lewis, supra, 11 Cal.5th at
pp. 959-960; Gentile, supra, 10 Cal.5th at p. 843.)
       If the section 1170.95 petition contains all the required
information, including a declaration by the petitioner that
he was convicted of murder and is eligible for relief (§ 1170.95,
subd. (b)(1)(A)), section 1170.95, subdivisions (b)(3) and (c)
require the court to appoint counsel to represent the petitioner,
if requested; to direct the prosecutor to file a response to the
petition and permit the petitioner to file a reply; and to determine
if the petitioner has made a prima facie showing that he is
entitled to relief. (See Lewis, supra, 11 Cal.5th at pp. 959-960.)
       In determining whether the petitioner has carried the
burden of making the requisite prima facie showing he falls
within the provisions of section 1170.95 and is entitled to relief,
the superior court properly examines the record of conviction,
“allowing the court to distinguish petitions with potential merit
from those that are clearly meritless.” (Lewis, supra, 11 Cal.5th
at p. 971.) However, “the prima facie inquiry under [section
1170.95,] subdivision (c) is limited. Like the analogous
prima facie inquiry in habeas corpus proceedings, ‘ “the court
takes petitioner’s factual allegations as true and makes a
preliminary assessment regarding whether the petitioner would
be entitled to relief if his or her factual allegations were proved.




                                11
If so, the court must issue an order to show cause.” ’[12] . . .
‘However, if the record, including the court’s own documents,
“contain[s] facts refuting the allegations made in the petition,”
then “the court is justified in making a credibility determination
adverse to the petitioner.” ’ ” (Ibid.; see People v. Daniel (2020)
57 Cal.App.5th 666, 675.)
        Here, Freeman is ineligible for relief as a matter of law.
To be eligible for resentencing, Freeman was required to show
that he “could not presently be convicted of murder . . . because
of changes to Section 188 or 189” made by Senate Bill 1437.
(§ 1170.95, subd. (a)(3).) Even if Freeman had asserted in his
petition that he was not the actual killer or a direct aider and
abettor—and, as we have said, he did not—the jury instructions
given at Freeman’s trial conclusively demonstrate he cannot
make the required showing. As the Freeman I court stated,
Freeman’s jury was instructed that, if he was not the actual
killer, the prosecution had to prove he intentionally aided
and abetted the actual killer in the commission of first degree
murder. By convicting Freeman of first degree murder and
finding true the special circumstances that the murder was
committed in the commission of kidnapping and robbery, the
jury found Freeman had “the intent that the victim be killed.”
(Freeman I.) (See § 1170.95, subd. (d)(3) [court considering a
petition for resentencing may “consider the procedural history
of the case recited in any prior appellate opinion”]; People v. Soto
(2020) 51 Cal.App.5th 1043, 1054-1055 [trial court may rely on


12    The court then holds an evidentiary hearing at which the
prosecution has the burden of proving beyond a reasonable doubt
that the petitioner is ineligible for resentencing. (§ 1170.95,
subd. (d)(3).)




                                 12
jury instructions when determining whether petitioner has made
a prima facie showing of entitlement to relief]; People v. Edwards
(2020) 48 Cal.App.5th 666, 673-674 [same]; cf. People v. Nguyen
(2020) 53 Cal.App.5th 1154, 1157, 1167-1168 [petitioner not
entitled to relief where he was convicted as direct aider and
abettor].)
       We are satisfied Freeman’s counsel has fully complied with
his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 109-110; Wende, supra, 25 Cal.3d
at p. 441.)




                                13
                       DISPOSITION
      The postjudgment order is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     EGERTON, J.

We concur:




             EDMON, P. J.




             KALRA, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                14